Citation Nr: 1316871	
Decision Date: 05/23/13    Archive Date: 05/31/13

DOCKET NO.  09-29 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1975 to September 1979, from January 1991 to June 1991, from October 2001 to May 2002, and from March 2003 to August 2004.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from March 2005 and January 2007 rating decisions of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the benefits sought on appeal.  The Veteran then perfected timely appeals of these issues.

The RO certified this appeal to the Board in February 2013.  Subsequently, additional lay and medical evidence was added to the record.  However, the Veteran waived his right to have the RO initially consider this evidence in a statement dated in March 2013.  38 C.F.R. §§ 20.800, 20.1304 (2012).

The Veteran's Virtual VA paperless claims file was also reviewed and considered in preparing this remand, along with the Veteran's paper claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claims can be properly adjudicated.   

Initially, the evidence of record suggests that the Veteran's bilateral hearing loss may have pre-existed all of his periods of active military service, except his first one.  The Veteran's military entrance examination in August 1975 documents normal hearing.  The Veteran's remaining service treatment records (STRs) for his period of active duty from September 1975 to September 1979 are unavailable.  See RO's Formal Finding of Unavailability dated in September 2012.  However, the Veteran's DD-214 does document that his Military Occupational Specialty (MOS) for this first period of service was a Rifleman, which suggests exposure to excessive noise in service.  The Veteran's Reserve records document bilateral hearing loss in July 1987, prior to the Veteran's second period of active duty.  The Reserve and service records then document bilateral hearing loss in April 1991, January 1992, February 1996, May 1996, April 2001, June 2001, October 2001, July 2002, March 2003, and July 2004 - both during and in between the Veteran's periods of active duty.  Post-service, in March 2013, the Veteran's private physician diagnosed the Veteran with bilateral sensorineural hearing loss.

In this regard, the Veteran has not been provided with a proper duty-to-assist notice letter.  Specifically, the Veteran has not been informed of the requirements for establishing service connection based on aggravation of a pre-existing disorder.  The Veteran must be provided with this requisite notice.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159.

The Board notes that under McLendon v. Nicholson, 20 Vet. App. 79, 81-85 (2006), in disability compensation (service connection) claims, VA must provide a VA medical examination or opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2012).  

The claims file currently contains medical evidence of a current disorder and an in-service incurrence of this disorder, and lay evidence of an indication that the disorder is related to in-service events.  A remand is required in order to afford the Veteran a VA examination to determine the etiology of his current bilateral hearing loss.  Although the Veteran has been afforded VA examinations for this disorder, a VA medical opinion has not been rendered.  A VA medical opinion is necessary to determine whether this disorder was incurred during his first period of active military service.  A VA medical opinion is also necessary to determine whether the bilateral hearing loss pre-existed his remaining periods of military service, and, if so, whether the disorder was aggravated beyond its natural progression by these periods of military service.  If the disorder did not pre-exist these periods of military service, then a medical opinion is needed regarding whether the disorder was incurred during these periods of active military service.  38 U.S.C.A. §§ 1111, 1153, 5103A(d) (West 2002); 38 C.F.R. §§ 3.159(c)(4), 3.306 (2012); see McLendon, 20 Vet. App. at 81-85.

Regarding the tinnitus claim, the Board finds that a VA examination and medical opinion are also needed.  Regarding a current diagnosis, the Veteran reported experiencing tinnitus at his recent private outpatient treatment visit in March 2013.  Regarding an in-service incurrence of this disorder, in his December 2007 Notice of Disagreement (NOD), the Veteran stated that he witnessed an improvised explosive device (IED) during his final period of active duty, and experienced ringing in his ears following this event.  This event is not documented in the Veteran's STRs.  However, the Veteran received a Presidential Unit Citation for this period of service; thus, his combat exposure during this period is presumed.  See 38 U.S.C.A. § 1154(b) (2012) ("[VA] shall accept as sufficient proof of service- connection . . . satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions and hardships of such service . . .").  Therefore, the claims file contains medical evidence of a current disorder, competent and credible lay evidence of an in-service incurrence of this disorder, and lay evidence of an indication that the disorder is related to in-service events.  Although the Veteran has been provided VA examinations for this claim, a VA medical opinion has never been rendered.  Thus, a remand to obtain a VA medical opinion addressing the matter of whether the Veteran's current tinnitus is related to any of his periods of active duty.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).


Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a VCAA letter pertaining to his bilateral hearing loss claim, to include information regarding establishing aggravation of a pre-existing disorder under 38 U.S.C.A. §§ 1111, 1153 and 38 C.F.R. § 3.306.  

2.  Schedule the Veteran for a VA audiological examination to determine the etiology of his currently diagnosed tinnitus and bilateral hearing loss.  The VA examiner should thoroughly review the Veteran's VA claims file, to include his STRs, as well as a complete copy of this Remand in conjunction with the examination.  The VA examiner should note that this action has been accomplished in the VA examination report.  The VA examiner is requested to specifically address the following:

(a)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's current tinnitus was incurred during any of his active duty periods?  The examiner should consider the Veteran's reports of an in-service IED explosion, which caused immediate ringing in his ears.

(b)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's current bilateral hearing loss was incurred during his first period of active military service from September 1975 and September 1979?  The examiner should consider the Veteran's MOS of Rifleman.

(c)  Did the Veteran clearly and unmistakably (i.e.,  undebatably) enter his second period of active duty from January 1991 to June 1991, with pre-existing bilateral hearing loss?  The examiner should consider the July 1987 Reserves STR, which documented hearing loss.

(i)  If yes, was the pre-existing bilateral hearing loss clearly and unmistakably (i.e., undebatably) not aggravated (i.e., did not increase in severity beyond the natural progression of the disease) by his second period of active duty from January 1991 to June 1991?  The examiner should consider the April 1991 STR, which documented hearing loss.

(ii)  If no, is it at least as likely as not that (a 50 percent probability or greater) that the Veteran's current bilateral hearing loss was incurred during his second period of active military service from January 1991 to June 1991?  The examiner should consider the April 1991 STR, which documented hearing loss.

(d)  Did the Veteran clearly and unmistakably (i.e.,  undebatably) enter his third period of active duty from October 2001 to May 2002, with pre-existing bilateral hearing loss?  The examiner should consider the January 1992, February 1996, May 1996, April 2001, and June 2001 Reserves STRs, which documented hearing loss.

(i)  If yes, was the pre-existing bilateral hearing loss clearly and unmistakably (i.e., undebatably) not aggravated (i.e., did not increase in severity beyond the natural progression of the disease) by his third period of active duty from October 2001 to May 2002?  The examiner should consider the October 2001 STR, which documented hearing loss.

(ii)  If no, is it at least as likely as not that (a 50 percent probability or greater) that the Veteran's current bilateral hearing loss was incurred during his third period of active military service from October 2001 to May 2002?  The examiner should consider the October 2001 STR, which documented hearing loss.

(e)  Did the Veteran clearly and unmistakably (i.e.,  undebatably) enter his fourth period of active duty from March 2003 to August 2004, with pre-existing bilateral hearing loss?  The examiner should consider the July 2002 Reserves record, which documented hearing problems.

(i)  If yes, was the pre-existing bilateral hearing loss clearly and unmistakably (i.e., undebatably) not aggravated (i.e., did not increase in severity beyond the natural progression of the disease) by his fourth period of active duty from March 2003 to August 2004?  The examiner should consider the March 2003 and July 2004 STRs, which documented hearing loss.

(ii)  If no, is it at least as likely as not that (a 50 percent probability or greater) that the Veteran's current bilateral hearing loss was incurred during his fourth period of active military service from March 2003 to August 2004?  The examiner should consider the March 2003 and July 2004 STRs, which documented hearing loss.

Of note, the Veteran is competent to report his in-service and post-service symptoms.  Therefore, in forming his or her opinion, the VA examiner must ask the Veteran about his symptoms during his active military service and since his active military service.  The examiner must also comment upon and consider these lay statements in forming his or her medical opinion.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  

The Veteran is hereby notified that it is his responsibility to report for the examinations scheduled in connection with this REMAND at whatever location it is scheduled, and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2012).

3.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


